Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed November 26, 2019. 

Amendments
           Applicant's amendments, filed November 26, 2019, is acknowledged. Applicant has cancelled Claims 1-24, and added new claims, Claims 25-44.
	Claims 25-44 are pending and under consideration. 
	
Priority
This application is a continuation of application 12/187,844 filed on August 7, 2008, now abandoned, which is a continuation of PCT/US2007/003388 filed on February 8, 2007. Applicant’s claim for the benefit of a prior-filed application provisional application 60/772,360 filed on February 9, 2006 and 60/771,628 filed on February 8, 2006 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on December 2, 2019 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	Claims 25 and 35 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
In the instant case, the independent claims recite a plurality of method steps and ‘wherein’ clauses, each of which should be separated by line indentation. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claims 26 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 26 and 37 recite wherein said second vector is administered after expression of the transgene is detected in said mammal. However, the independent claims already recite that the second vector is administered after expression of the transgene is detected in said mammal. It is axiomatic that knowing when to administer the second vector “after expression of the transgene is detectable” (Claim 25) and/or “after….has been expressed…for an effective amount of time to generate tolerance” (Claims 25 and 35) necessarily requires the action-taking step of detecting transgene expression in one way or another, directly or indirectly. Instant claims place no specific requirement as to what specific action-taking method step(s) the artisan is to perform in order to detect the transgene expression.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claims 31 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 31 and 42 recite wherein the AAV is a recombinant AAV vector. However, those of ordinary skill in the art immediately recognize that, by definition, the AAV viral vector encoding the ASM transgene is, by definition, a recombinant AAV vector. See also [035] of the instant specification, to wit, “A “viral vector” is defined as a recombinantly produced virus or viral particle that comprises a polynucleotide to be delivered to a host cell…” Thus, the instant recitation fails to further the recombinant AAV vector of the independent claims. 
The Examiner respectfully suggests replacing “recombinant” for “hybrid serotype”, support for which is disclosed in [057].
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

4. 	Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 32 recites wherein the recombinant AAV vector is selected from the group consisting of AAV2/l, AAV2/2, AAV2/5, AAV2/7 and AAV2/8 serotype vectors.
Claim 30, from which Claim 32 depends, recites that the AAV vectors are selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, and AAV8. 
The instant recitation of “AAV2/2” fails to further limit the previously recited AAV2 vector. 
The recitation of the hybrid serotypes of Claim 32 broadens the scope of Claim 30 because the serotypes of Claim 30 are not hybrid serotypes.

Appropriate correction is required. See Claim 43, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

5. 	Claims 25-28, 30-39, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al (FASEB J. 14: 1988-1995, 2000; of record in IDS) in view of Passini et al (Mol. Therapy 7(5): S93, Abstract 234, May, 2003; Applicant’s own work; of record in IDS), Podsakoff (U.S. Patent 6,582,692; of record), Elliger et al (Mol. Therapy 5(5): 617-626, 2002; of record in IDS), Hadaczek et al (Human Gene Therapy 17: 291-302, 2006; of record in IDS), Zeigler et al (U.S. 2001/0031741; Applicant’s own work; of record), VandenDriessche et al (Molecular Therapy, 7(5): S193, Abstract 493; May, 2003; of record in IDS), Cheng et al (U.S. 2004/0204379; Applicant’s own work; of record), High et al (U.S. 2003/0130221; of record), Sorensen et al (Ann. Neurol. 43:205-211, 1998; of record in IDS), Stein et al (J. Virol. 73(4): 3424-3429, 1999; of record in IDS), Eisenbach-Schwartz et al (U.S. 2006/0057110; priority to June 14, 2002; of record), Hickey (Seminars in Immunology 11:125-137, 1999; of record in IDS) and Vellodi (Br. J. Haemoatol. 128:413-431, December 9, 2004; of record in IDS).
Determining the scope and contents of the prior art.
Claim 25, and claims dependent therefrom, are drawn to a method of increasing expression of acid sphingomyelinase (ASM) in the brain of a mammal, the method comprising the step of tolerizing the mammal’s immune system to the ASM polypeptide, via administering a first ASM-expressing viral vector in the mammal’s liver, prior to subsequent administration of the ASM-expressing viral vector to the mammal’s brain. 
Claim 35, and claims dependent therefrom, are drawn to a method of treating Niemann-Pick Type A disease in a mammal, per the method of Claim 1. The ordinary artisan understands that ASM is used for the treatment of Niemann-Pick Type A disease in a mammal, and that the method of Claim 1, when practiced on a mammalian subject, would treat Niemann-Pick Type A disease in said mammal.

Concept 1: expressing heterologous or exogenous acid sphingomyelinase (ASM) in the brain of a mammal for the treatment of a lysosomal storage disease, to wit, Niemann-Pick Type A disease

Passini et al (Applicant’s own work) taught a method of expressing ASM in the brain of a Niemann-Pick disease mammal, the method comprising the step of administering into the brain recombinant AAV viral vectors expressing ASM. Passini et al taught that the AAV2 vector is capable of retrograde axonal transport, and that the encoded ASM is properly transcribed, translated and expressed in cells beyond the injection site. Passini et al taught that the brain administration of AAV-ASM offers a therapeutic treatment strategy for Niemann-Pick Type A disease in a mammal.
Similarly, Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).

Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) acid sphingomyelinase (ASM) is therapeutic for the treatment of Niemann-Pick disease mammal; 
ii) expression of ASM outside the brain, e.g. in liver, while therapeutic for non-CNS organ systems, is not therapeutic for the brain because ASM in the blood is not able to cross the blood-brain barrier (Miranda et al); 
iii) ASM transgenes may be delivered to the brains of a patient via AAV expression vectors (Passini et al, Podsakoff et al); and


Concept 2: liver and brain combination therapy for the treatment of a lysosomal storage disease, to wit, Niemann-Pick Type A disease
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).
Elliger et al taught a method of treating a lysosomal storage disease, specifically MPS type VII (Sly disease), in a mammal comprising the steps of administering an effective amount of a viral vector comprising a transgene encoding an immunogen to said mammal's liver tissue and brain. Elliger’s working example teaches the step of administering the viral vector to the mammal’s brain tissue prior to the step of administering the viral vector to the mammal’s liver tissue [“B” before “L”] (pg 625, col. 1, Mice). Elliger et al taught that to maximize therapeutic treatment, vector is administered both IV (intravenously) to the liver tissue and IT (intrathecally) to the brain tissue (pg 620, col. 2, ¶1; pg 623, col. 1, ¶2), as circulating enzyme does not cross the blood/brain barrier (pg 618, col.1). The transgene encodes a lysosomal storage disorder protein or polypeptide, specifically β-glucuronidase. Elliger et al contemplated the murine gene therapy method is a model for treatment of the corresponding human disease (pg 617, col. 1).

Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) methods of treating lysosomal storage diseases, including Neimann-Pick Disease, may comprise the step of administering a viral vector expressing said therapeutic polypeptide in both the liver and the brain; 
ii) Elliger et al taught that to maximize therapeutic treatment, vector is administered both IV (intravenously) to the liver tissue and IT (intrathecally) to the brain tissue, as circulating enzyme does not cross the blood/brain barrier; and 


Concept 3: inducing immunological tolerance to a therapeutic polypeptide for the treatment of a lysosomal storage disease, e.g. Niemann-Pick Type A disease
Ziegler et al (‘741, Applicant’s own work) disclosed a method a method for increasing expression of an acid sphingomyelinase (ASM) polypeptide in a mammal, and a method for treating Niemann-Pick Type A Disease in said mammal [0010], the methods comprising the step of: 
a) administering an effective amount of a first adeno-associated virus (AAV) viral vector [0052] comprising a transgene encoding the ASM polypeptide ([0010], claim 10) to the mammal's liver tissue [0038, 51]; and 
b) administering clodronate to deplete Kuppfer cells and macrophages, and thereby improved transgene expression [0038, 43].
Zeigler et al (‘741) do not disclose ipsis verbis that the mechanism whereby clodronate depletes Kuppfer cells and/or macrophages thus promotes immunotolerance of the therapeutic transgene. However, VandenDriessche et al taught the use of clodronate liposomes to eliminate Kupffer cells, thereby promoting the induction of immunotolerance of a therapeutic transgene expressed in and secreted by the liver of a subject. 
Similarly, Cheng et al (Applicant’s own work) disclosed a method of inducing immunological tolerance to a therapeutic transgene for a lysosomal storage disease [0214], e.g. acid sphingomyelinase for the treatment of Niemann-Pick Type A Disease [0007, 80], the method comprising the step of operably linking the expression of the therapeutic polypeptide to a liver-specific promoter to result in a state of immunological tolerance in the subject to the therapeutic polypeptide, thereby overcoming a significant impediment in the treatment of the lysosomal storage disease ([0214], Examples 7-8). Cheng et al disclosed the step of pre-treating the subject with a gene therapy vector first, to tolerize the subject to the therapeutic polypeptide, prior to subsequent therapy modalities [0253, 260]. 

Cheng et al disclosed an embodiment of the invention is directed to the expression of acid sphingomyelinase for the treatment of Niemann-Pick Type A and B Disease ([0007, 80], Table 1).
Cheng et al disclosed the therapeutic polypeptide transgene remained expressed in the subject for a least a year, and that the lack of a robust immune response to the therapeutic transgene polypeptide likely accounted for the high and sustained expression levels of the enzyme observed in the subjects [0244]. 
High et al disclosed methods of inducing immune tolerance to a transgene product via expression of AAV encoded transgene in liver cells, whereby said transgene is operably linked to liver-specific enhancers and promoter [0057], thereby ameliorating or eliminating the immune responses associated with gene therapy and protein replacement [0019-20, 22, 38-39, 70]. After expression of the transgene is detected in said mammal (Examples 3-4) and tolerance has been induced, a second viral vector may be administered to an organ or tissue other than the liver, e.g. subcutaneous (Examples 4.1 and 4.4) or intramuscularly (Example 4.6). 

Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) expressing the therapeutic polypeptide in the liver, e.g. AAV vector encoding liver-specific transcriptional regulatory element(s) operably linked to a nucleic acid encoding said therapeutic polypeptide, as a first step promotes the induction of immunotolerance, prior to subsequent administration steps of the therapeutic polypeptide (Cheng et al, High et al); and 
ii) inducing immunotolerance to a therapeutic polypeptide is a successful therapeutic modality for the treatment of lysosomal storage disorders, including treatment of Niemann-Pick Disease (Zielger et al, Cheng et al).

Concept 4: inducing immunological tolerance to a therapeutic polypeptide improves expression of the therapeutic polypeptide in the brain 
 taught a method for tolerizing a mammal’s nervous system to an immunogen, the method comprising the step of administering an adenoviral vector encoding said immunogen to the mammal’s thymus to induce tolerance to said immunogen prior to the step of administering said adenoviral vector encoding said immunogen to the mammal’s nervous system (pg 206, Materials and Methods-Treatment Schedules and Immunosuppression). 
Sorensen et al do not teach ipsis verbis that the second viral vector is administered after expression of the first transgene is detected in said mammal; however, the protocol of administering the first viral vector into the thymus to induce tolerance to the immunogen is/was an art-recognized protocol to successfully achieve immunotolerance, which by its very nature, one of ordinary skill in the art immediately understands such requires expression of the immunogen from the first transgene.
Sorensen et al taught that inducing immunosuppression or immunotolerance prior to administering the second viral vector to the nervous system achieves significantly superior results, to wit, lower numbers of infiltrating lymphocytes, higher percentage of transduced neural cells, prolonged duration of transgene expression, even up to 68 days (pg 209, Figure 2). 
Stein et al taught a method of increasing expression of an enzyme involved in a lysosomal storage disease from a viral vector, and a method of treating said lysosomal storage disease, the methods comprising the steps of suppressing the ability of the subject’s immune system from developing an antibody response to the corrective, therapeutic enzyme expressed from the viral vector. Stein et al taught the viral vector gene therapy is injected into the liver (via tail vein) and the brain (pg 3424, col. 2), whereby transgene expression persists and corrects pathology in the brain (pg 3428, col. 1). 
Stein et al taught that pervasive enzyme expression from transgenes delivered to deficient liver and brain can mediate pervasive correction, and illustrates the potential for gene therapy of MPS and other lysosomal storage diseases (Abstract). Stein et al taught that the immune suppression was beneficial and allowed corrective levels of the enzyme to circulate for uptake at sites that are poorly transduced upon intravenous delivery (pg 3427, col. 1)

Hickey taught that in the 1990’s those of ordinary skill in the art had recognized that leukocytes of all types, e.g. T cells, NK cells and members of the macrophage/monocyte family traffic through the central nervous system in the normal state, as well as in various diseases (Introduction).  Hickey taught that a systemic immune response to an immunogen would have bearing on the expression of said immunogen in expressed/delivered to the brain (pg 131, col. 2).
Vellodi taught that the microglia are the resident macrophage population in the brain, derived from circulating, blood-borne monocytes that cross the blood-brain barrier into the brain (pg 416, col. 2). Macrophage activation is commonly seen in lysosomal storage diseases, and has been postulated to play a role in the pathogenesis (pg 418, col. 2).

Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) the biological connection between the circulating, systemic immune system and the ability of immune cells to cross the blood-brain barrier, whereby the systemic immune response was recognized to be involved in the disease condition in the brain (Eisenbach-Schwartz et al, Hickey et al, Vellodi et al); 
ii) the induction of tolerance is an immunological response that provides therapeutic benefit to both the central nervous system and the peripheral nervous system such that transgene expression is greater in a subject after immunosuppression or immunotolerance is achieved, thereby prolonging transgene expression and correcting the physiological pathology (Sorensen et al, Stein et al); and 
iii) suppressing a patient’s immune response was successfully demonstrated to improve expression of therapeutic transgenes in the brains of a mammalian subject having a lysosomal storage disease, correcting pathology in the brain (Stein et al). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method of increasing expression of acid sphingomyelinase in the 
	a) a first step of administering an AAV viral vector encoding ASM to the liver of the mammal, and 
	b) a second step of administering an AAV viral vector encoding ASM to the brain of the mammal after expression of the ASM from the first AAV viral vector is detectable, e.g. having generated immunotolerance to the ASM, with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
An artisan would be motivated to administer a first therapeutic viral vector to the mammal’s liver tissue prior to the step of administering a second therapeutic viral vector to the mammal’s brain because, prior to the instantly claimed invention: 
i) methods of treating lysosomal storage diseases, including Neimann-Pick Disease, may comprise the step of administering a viral vector expressing said therapeutic polypeptide in both the liver and in the brain (Podsakoff et al); 
ii) Elliger et al taught that to maximize therapeutic treatment, vector is administered both IV (intravenously) to the liver tissue and IT (intrathecally) to the brain tissue, as circulating enzyme does not cross the blood/brain barrier; 
iii) there is a finite number of identified predictable potential solutions for the combination therapy, to wit, liver-before-brain [“L” before “B”], or brain-before-liver [“B” before “L”], both of which were recognized in the art to successfully achieve therapeutic results systemically (per liver administration) and within the nervous system (per brain administration), respectively; 
iv) expressing the therapeutic polypeptide in the liver, e.g. AAV vector encoding said therapeutic polypeptide, as a first step promotes the induction of immunotolerance, prior to subsequent administration steps of the therapeutic polypeptide (Cheng et al, High et al); 
v) inducing immunotolerance to a therapeutic polypeptide is a successful therapeutic modality for the treatment of lysosomal storage disorders, including treatment of Niemann-Pick Disease (Zielger et al, Cheng et al); 

vii) suppressing a patient’s immune response was successfully demonstrated to improve expression of therapeutic transgenes in the brains of a mammalian subject having a lysosomal storage disease, correcting pathology in the brain (Stein et al). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 26 and 37, Cheng et al disclosed the step of allowing the therapeutic transgene to be expressed in the mammal, as determined by the step of detecting expression of the transgene, for an effective amount of time to generate tolerance to the therapeutic polypeptide [0232, 237-238, 244-245]. 
High et al disclosed that after expression of the transgene is detected in said mammal (Examples 3-4) and tolerance has been induced, a second viral vector may be administered to an organ or tissue other than the liver, e.g. subcutaneous (Examples 4.1 and 4.4) or intramuscularly (Example 4.6). 

With respect to Claims 27 and 38, Elliger et al contemplate the murine gene therapy method is a model for treatment of the corresponding human disease (pg 617, col. 1).

Ziegler et al disclosed the patient is human [0037].
Cheng et al disclosed wherein the subject is human [0088]. 

With respect to Claims 28 and 39, Passini et al taught the injection of the AAV-ASM vector into the hippocampus or striatum, whereby the vector transduced cells of the substantia nigra pars.

With respect to Claims 30, 34, 41, and 44, Passini et al taught the use of a recombinant adeno-associated viral vector, AAV2 serotype, to express ASM in the brains of a mammalian subject. 
Elliger et al teach wherein the viral vector is a recombinant adeno-associated viral vector, pV4.1c, which is recognized in the art to be AAV2 serotype (Hadaczek et al, pg 292, col. 2, Construction).
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line 13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease.
Cheng et al disclosed wherein the viral vector is a recombinant adeno-associated viral vector, e.g. AAV1, AAV2, AAV5, AAV7 or AAV8 serotypes [0097, 0157]. 
High et al disclosed AAV2 serotype [0076]. 

With respect to Claims 31 and 42, those of ordinary skill in the art immediately recognize that, by definition, the AAV viral vector encoding the therapeutic transgene, is, by definition, a recombinant AAV vector.

With respect to Claims 32 and 43, Cheng et al disclosed wherein the gene therapy vector may be an adeno-associated virus of serotype AAV1, AAV2 (syn AAV2/2), AAV5, AAV7 or AAV8 [0157], or a recombinant serotype, e.g. AAV2/1 or AAV2/8 [0251].

With respect to Claims 33 and 36, Podsakoff disclosed the AAV vector may be administered in a single dose schedule or a multiple dose schedule, e.g. as many doses as appropriate, whereby one of ordinary skill in the art can readily determine an appropriate number of doses (col. 25, lines 1-5). 
Cheng et al disclosed the gene therapy vector may be repeatedly administered [0069]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 28-29 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al (FASEB J. 14: 1988-1995, 2000; of record in IDS) in view of Passini et al (Mol. Therapy 7(5): S93, Abstract 234, May, 2003; Applicant’s own work; of record in IDS), Podsakoff (U.S. Patent 6,582,692; of record), Elliger et al (Mol. Therapy 5(5): 617-626, 2002; of record in IDS), Hadaczek et al (Human Gene Therapy 17: 291-302, 2006; of record in IDS), Zeigler et al (U.S. 2001/0031741; Applicant’s own work; of record), VandenDriessche et al (Molecular Therapy, 7(5): S193, Abstract 493; May, 2003; of record in IDS), Cheng et al (U.S. 2004/0204379; Applicant’s own work; of record), High et al (U.S. 2003/0130221; of record), Sorensen et al (Ann. Neurol. 43:205-211, 1998; of record in IDS), Stein et al (J. Virol. 73(4): 3424-3429, 1999; of record in IDS), Eisenbach-Schwartz et al (U.S. 2006/0057110; priority to June 14, 2002; of record), Hickey (Seminars in Immunology 11:125-137, 1999; of record in IDS) and Vellodi (Br. J. Haemoatol. 128:413-431, December 9, 2004; of record in IDS), as applied to Claims 25-28, 30-39, and 41-44 above, and in further view of Passini et al (U.S. 2004/0258666; of record; hereafter Passini-2) and Dodge et al (PNAS 102(46): 17822-17827, 2005; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claims 28 and 39, Passini et al taught the injection of the AAV-ASM vector into the hippocampus or striatum, whereby the vector transduced cells of the substantia nigra pars.
Neither Passini et al, Elliger et al, Podsakoff, High et al, nor Cheng et al teach the administration of the viral vector to the instantly recited brain subdomain(s). However, at the with respect to Claims 29 and 40, Passini-2 disclosed methods of treating diseases of the central nervous system, e.g. Niemann-Pick Type A disease comprising the administration of an AAV vector encoding acid sphingomyelinase to the cerebellum, including the deep cerebellar nuclei (DCN) [0045].
Similarly, Dodge et al taught the administration of a recombinant AAV vector comprising an acid sphingomyelinase protein transgene to the DCN in a murine model of Niemann-Pick Type A disease to facilitate widespread enzyme distribution throughout the CNS. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the intrathecal administration step as taught by Elliger et al with the cerebellar administration step as taught by Passini-2 and/or Dodge et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. In the instant case, intrathecal and cerebellar administration each result in the therapeutic vector being delivered to the brain tissue, and thus are substantially equivalent delivery means to achieve the intended purpose. An artisan would be motivated to substitute the intrathecal administration step as taught by Elliger et al with the cerebellar administration step as taught by Passini-2 and/or Dodge et al because both Passini-2 and Dodge et al expressly teach direct administration to brain tissue, more specifically 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
7. 	No claims are allowed. 
This is a continuation of applicant's earlier Application No.12/187,844.  All claims are drawn to the same invention claimed in the earlier application (claim set filed November 9, 2018; see Office Action mailed February 21, 2019) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633